Motion granted only insofar as to permit the appeal to be heard on the original record, without printing the same, and upon typewritten or mimeographed appellant’s points, on condition that the appellant serves one copy of the typewritten or mimeographed appellant’s points on the attorney for the respondent, and files 6 typewritten or 19 mimeographed copies thereof, *651together with the original record, with this court on or before December 24, 1959, with notice of argument for January 5, 1960, said appeal to be argued or submitted when reached. In all other respects, the motion is denied. Concur — Rabin, J. P., M. M. Frank, Valente, McNally and Stevens, JJ.